 EXHIBIT 10.1

 

 

September 19, 2016

 

            Attention:     

 

Dear Sirs:

 

This agreement (the “Leak-Out Agreement”) is being delivered to you in
connection with that certain understanding by and among Great Basin Scientific,
Inc., a Delaware corporation, with headquarters located at 420 E. South Temple,
Suite 520, Salt Lake City, UT 84111 (the “Company”) and ________________ (the
“Holder”).

 

Reference is hereby made to (a) that certain Securities Purchase Agreement,
dated December 28, 2015, by and among the Company, the Holder and certain other
buyers signatory thereto (the “2015 SPA”), pursuant to which the Holder acquired
(i) senior secured convertible notes (the “2015 Holder Notes”) and (ii) warrants
to acquire shares of Common Stock (as defined in the 2015 SPA) (the “2015 Holder
Warrants”) and (ii) that certain Securities Purchase Agreement, dated June 29,
2016, by and among the Company, the Holder and certain other buyers signatory
thereto (the “2016 SPA”, and together with the 2015 SPA, collectively, the
“SPA”), pursuant to which the Holder acquired (i) senior secured convertible
notes (the “2016 Holder Notes”, and together with the 2015 Holder Notes, the
“Holder Notes”) and (ii) warrants to acquire shares of Common Stock as (the
“2016 Holder Warrants”, and together with the 2015 Holder Warrants, the “Holder
Warrants”). Capitalized terms not defined herein shall have the meaning as set
forth in the applicable SPA.

 

During the period commencing on the later of the date hereof and the first day
hereafter on which all the Other Holders (as defined below) have duly executed
and delivered a leak-out agreement identical to this Leak-Out Agreement (other
than the identity of the Holder and the permitted percentage of trading volume)
(the “Effective Date”) and ending on November 1, 2016 (such period, the
"Restricted Period"), neither the Holder, nor any of its Buyer Trading
Affiliates (as defined in the 2015 SPA), collectively, shall sell, directly or
indirectly, (including, without limitation, any sales, short sales, swaps or any
derivative transactions that would be equivalent to any sales or short
positions) on any Trading Day during the Restricted Period (any such date, a
“Date of Determination”), more than ____[1]% of the trading volume of Common
Stock on the Principal Market (or such other primary market in which the Common
Stock is then trading) as reported by Bloomberg, LP for the applicable Date of
Determination; provided, that the foregoing restrictions shall not apply to any
actual “long” (as defined in Regulation SHO of the Securities Exchange Act of
1934, as amended) sales by the Holder or any of its Buyer Trading Affiliates at
a price greater than either (x) $5.50 or (y) 120% of the Closing Bid Price (as
defined in the Holder Notes) of the Common Stock on the Principal Market (or
such other primary market in which the Common Stock is then trading) as reported
by Bloomberg, LP as of the close of business of the Trading Day immediately
prior to such Date of Determination (in each case, as adjusted for stock splits,
stock dividends, stock combinations, recapitalizations or other similar events
occurring after the date hereof).

__________________________

1Insert Holder's pro rata portion of 35%.

 



 

 

 

Notwithstanding anything herein to the contrary, during the Restricted Period,
the Holder may, directly or indirectly, sell or transfer all, or any part, of
the Holder Notes or Holder Warrants (or any securities issuable upon conversion
or exercise of any Holder Notes or Holder Warrants, as applicable) (the
“Restricted Securities”) to any Person (an “Assignee”) without complying with
(or otherwise limited by) the restrictions set forth in this Leak-Out Agreement;
provided, that as a condition to any such sale or transfer an authorized
signatory of the Company and such Assignee duly execute and deliver a leak-out
agreement in the form of this Leak-Out Agreement (an “Assignee Agreement”, and
each such transfer a “Permitted Transfer”) and sales of the Holder and its Buyer
Trading Affiliates and all Assignees (other than Permitted Transfers) shall be
aggregated for all purposes of this Leak-Out Agreement and all Assignee
Agreements.

 

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Leak-Out Agreement must be in writing in
accordance with the information set forth in the SPA.

 

This Leak-Out Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof
and are fully binding on the parties hereto.

 

This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

 

The terms of this Leak-Out Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

 

This Leak-Out Agreement may not be amended or modified except in writing signed
by each of the parties hereto.

 



 

 

 

All questions concerning the construction, validity, enforcement and
interpretation of this letter agreement shall be governed by the internal laws
of the State of New York, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.

 

Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address for such notices to it under this letter
agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereby irrevocably waives any
right it may have, and agrees not to request, a jury trial for the adjudication
of any dispute hereunder or in connection with or arising out of this letter
agreement or any transaction contemplated hereby.

 

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this letter agreement, the other parties hereto may
not have an adequate remedy at law for money damages in the event that this
Leak-Out Agreement has not been performed in accordance with its terms, and
therefore agrees that such other parties shall be entitled to seek specific
enforcement of the terms hereof in addition to any other remedy it may seek, at
law or in equity.

 

The obligations of Holder under this Agreement are several and not joint with
the obligations of any other holder of Notes (as defined in 2015 SPA), Notes (as
defined in 2016 SPA), Warrants (as defined in 2015 SPA), or Warrants (as defined
in 2015 SPA) (each, an “Other Holder”) under any other agreement, and Holder
shall not be responsible in any way for the performance of the obligations of
any Other Holder under any such other agreement. Nothing contained herein or in
this Agreement, and no action taken by Holder pursuant hereto, shall be deemed
to constitute Holder and Other Holders as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that Holder and the
Other Holders are in any way acting in concert or as a group with respect to
such obligations or the transactions contemplated by this Agreement and the
Company acknowledges that Holder and the Other Holders are not acting in concert
or as a group with respect to such obligations or the transactions contemplated
by this Agreement or any other Agreement. The Company and Holder confirms that
Holder has independently participated in the negotiation of the transactions
contemplated hereby with the advice of its own counsel and advisors. Holder
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement, and it shall not
be necessary for any Other Holder to be joined as an additional party in any
proceeding for such purpose.

 

 

 

  

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that none of the terms offered to any
Other Holder with respect to any restrictions on the sale of Securities (as
defined in the 2015 SPA) or Securities (as defined in the 2016 SPA)
substantially in the form of this Agreement (or any amendment, modification,
waiver or release thereof) (each a “Settlement Document”), is or will be more
favorable to such Other Holder than those of the Holder and this Agreement. If,
and whenever on or after the date hereof, the Company enters into a Settlement
Document, then (i) the Company shall provide notice thereof to the Holder
promptly following the occurrence thereof and (ii) the terms and conditions of
this Agreement shall be, without any further action by the Holder or the
Company, automatically amended and modified in an economically and legally
equivalent manner such that the Holder shall receive the benefit of the more
favorable terms and/or conditions (as the case may be) set forth in such
Settlement Document, provided that upon written notice to the Company at any
time the Holder may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Agreement shall apply to the Holder as it was in effect immediately prior
to such amendment or modification as if such amendment or modification never
occurred with respect to the Holder. The provisions of this paragraph shall
apply similarly and equally to each Settlement Document.

 

[The remainder of the page is intentionally left blank]

 



 

 

 



    Sincerely,           GREAT BASIN SCIENTIFIC, INC.                     By:  
        Name:       Title:         Agreed to and Acknowledged:          
“HOLDER”                           By:           Name:       Title:    

 

 

 